Citation Nr: 1032329	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disability, to 
include pulmonary fibrosis and chronic obstructive pulmonary 
disease.


REPRESENTATION

Appellant represented by:  National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1956, October 1961 to August 1962, and from January 1968 to June 
1969.  He also had additional service with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for pulmonary fibrosis.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for pulmonary 
fibrosis, to include chronic obstructive pulmonary disease.  The 
service treatment records disclose scattered calcifications of 
the right costophrenic angle, probably secondary to previous 
inflammatory disease were noted on a chest X-ray in April 1962.  
There are many other chest X-rays of record, including many on 
examinations for the National Guard that are within normal 
limits.  

Following a VA examination in October 2009, the diagnoses were 
chronic obstructive pulmonary disease and idiopathic pulmonary 
fibrosis.  The examiner opined that it was at least as likely as 
not that the chronic obstructive pulmonary disease was related to 
the Veteran's long history of protracted smoking for 52 years.  
The examiner stated that exposure to jet fuel, paints, synthetic 
oils, asbestos, cleaning solvents was not related to chronic 
obstructive pulmonary disease.  The examiner, however, did not 
state whether the pulmonary fibrosis was related to service, nor 
did he address the significance of the April 1962 chest X-ray.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his pulmonary 
disorder since his discharge from service.  
After securing the necessary authorizations 
for release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.

2.  Return the claims file to the examiner 
who conducted the October 2009 VA 
examination.  Following review of the claims 
file, the examiner is requested to furnish 
an opinion concerning whether it is at least 
as likely as not that pulmonary fibrosis or 
chronic obstructive pulmonary disease is 
related to service, to include the findings 
on the April 1962 chest X-ray.  The 
rationale for any opinion should be set 
forth.  If an additional examination is 
required to provide the requested opinion, 
one should be scheduled.  If the original 
examiner is not available, the opinion 
should be provided by another physician 
following claims file review.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

